Order entered May 20, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00002-CV

                   PILOT TRAVEL CENTERS, LLC, ET AL, Appellants

                                               V.

                             JOAN MCCRAY, ET AL, Appellees

                      On Appeal from the 298th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DC-11-09096-M

                                           ORDER
       By letter dated May 9, 2013, the Court requested that Gary Fitzsimmons, Dallas County
District Clerk, file a supplemental clerk’s record containing the trial court’s Order on Defendant
Pilot Travel Centers, LLC’s Motion for Court to Vacate Order Granting Plaintiff’s Judgment
Nunc Pro Tunc. The trial court signed this order on May 1, 2013. The supplemental clerk’s
record was due in this Court on May 14, 2013. As of today’s date, the requested supplemental
clerk’s record has not been filed. Accordingly, we ORDER Gary Fitzsimmons to file, ON OR
BEFORE MAY 24, 2013, a supplemental clerk’s record containing the above-mentioned trial
court order.
       We DIRECT the Clerk of this Court to send a copy of this order, by electronic
transmission, to Mr. Fitzsimmons and all counsel of record.


                                                      /s/     CAROLYN WRIGHT
                                                              CHIEF JUSTICE